The plaintiff in error, for convenience hereinafter referred to as the defendant, was convicted on a charge of having possession of intoxicating liquor, and was sentenced to pay a fine of $100, and be imprisoned in the county jail for 30 days, and appeals.
The testimony in this case is very brief. It shows that the officers of Ellis county procured a search warrant and went to the residence of the defendant and searched his home and found fifteen gallons of whisky. The state did not introduce any evidence of containers or vessels of any kind; the only evidence introduced against the defendant being possession of the whisky.
Defendant's testimony tends to show that a man by the name of John Wing had left the whisky at his place, and was to come back later and get it. John Wing was not called as a witness, and the testimony is not clear as to whether or not the defendant took the proper steps to secure the attendance of Wing, if such a man in fact existed. No sufficient showing was made for the absence of Wing.
The jury, under proper instructions of the court, found the defendant guilty, and under the evidence it could not have done otherwise. The possession of the whisky was not sufficiently accounted for by the defendant.
The defendant in his assignment of errors complains of the argument made by the special prosecutor in his closing remarks to the jury. All of the argument is not *Page 314 
included in the record, and for that reason this court cannot say the argument of the special prosecutor was improper, as it was probably made in answer to the argument made by the defendant.
The jury was properly instructed as to the law applicable to the facts in the case. No errors appearing in the record sufficient to warrant a reversal, the case is affirmed.
CHAPPELL, J., concurs. EDWARDS, P. J., not participating.